DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 08/19/2019 is entered and acknowledged by the Examiner. Claims 3-9 have been amended. Claims 1-9 are currently pending in the instant application. 
Priority
This application is a 371 of PCT/EP2018/054058 (filed on 02/20/2018). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in EPO on 02/20/2017.
Drawings
The drawing filed on 08/19/2019 have been considered. It should be noted that a brief description of the drawing is required in the specification.
Specification
The disclosure is objected to because of the following informalities: missing section headings.  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Objections
Claim 3 objected to because of the following informalities:  the phrase “non-intrrinscally” is objected and should be replace with “non-intrinsically”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a co-absorbing additive” then follow with “silicates and inorganic copper-, cobalt-, aluminum- or iron-containing pigments”. The phrase “a co-absorbing additive” suggests that the co-absorbing additive comprises of one compound. This is future supported by the specification at Table 2 and Table 3, where Applicant exemplifies the co-absorbing additive as mica. However, a list of additives in claim 1, with the word “and” suggests that the co-absorbing additive is a combination of silicate and inorganic pigment. It is unclear if the co-absorbing additive is selected from silicate or inorganic pigment or a combination of both. Appropriate correction and/or clarification is required.
To advance prosecution, the Examiner will construe the claimed co-absorbing additive as either silicate or inorganic pigment based on Table 2 and Table 3 of the specification.
Moreover, claim 1 recites the limitation "the amount" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 depend on claim 1 and are indefinite based on their dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103951945 A (hereinafter Xiaoya).
Regarding claims 1-6 and 8-9, Xiaoya discloses a laser-markable halogen-free retardation polyester (a laser-markable plastic) comprising polybutylene terephthalate (a thermoplastic polymer, other non-intrinsically laser-markable polymer) and 1 wt% of a mixture of iron oxide (inorganic iron-pigment, co-absorbing additive) and bismuth oxide (See Example 6, para. [0060]). Xiaoya discloses that the laser-markable polyester can include silicate mineral such as mica (See [0015]). Xiaoya further discloses that the components are screw extruded at elevated temperature (See Examples); thereby, dispersing the bismuth oxide and iron oxide into the polymer in a melt-mixing process.
Xiaoya does not disclose the amount of iron oxide (inorganic iron-pigment, co-absorbing additive) relative to bismuth oxide is 2-80 wt%.
However, a person skilled in the art can immediately envision a 1:1 ratio mixture of iron oxide (inorganic iron-pigment, co-absorbing additive) to bismuth oxide from the disclosure of 1 wt% of a mixture of iron oxide (inorganic iron-pigment, co-absorbing additive) and bismuth oxide by Xiaoya. Thus, it would have been obvious for a skilled artisan at the time the invention was filed to formula a laser-markable plastic comprising 50 wt% iron oxide relation to bismuth oxide (1:1 mix ratio). 
Regarding claim 7, Xiaoya does not disclose the particle size of the bismuth oxide ranges from 0.5-20 microns. Given broad particle size and the bismuth oxide of Xiaoya being subjected to twin-screw extrusion and kneading, a person skilled in the art can reasonably expect the bismuth oxide of Xiaoya to have a particle size within the broad claimed range.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761